Order Supreme Court, New York County, entered on August 9, 1973, unanimously affirmed, without costs and without disbursements. There may well be some color to the position of the respondents that the previous order of this court was misunderstood and that there was no intention to flout our mandate. However, the basic question in this ease requires immediate resolution and accordingly the ease is remanded to the IC Part whence it came with a direction to the Justice Presiding to conduct an immediate trial. Concur — McGivern, J. P., Markewich, Nunez, Kupferman and Tilzer, JJ.